Fein, J.
(dissenting). I concur with Justice Carro that the conviction should be reversed and a new trial ordered. However, I disagree with his conclusion that the evidence was insufficient to establish that the entry of the police into defendant’s apartment was with his consent. Accordingly, I disagree that the blue jacket seized as evidence at the time of defendant’s arrest should have been suppressed.
However, the other errors described in Justice Carro’s dissent were sufficiently prejudicial as to deny defendant a fair trial, thus warranting reversal. Particularly egregious was the admission of the testimony by the officers concerning their stop of defendant when they observed him running at 6:00 a.m. on the morning in question, and the reference to the woman’s skirt which he was carrying and dropped before they apprehended him. None of that evidence had any possible bearing on the crime for which defendant was tried. It could only constitute prejudicial evidence of an uncharged and unproven crime.
Kupferman, J. P., and Ross, J., concur with Sullivan, J.; Carro and Fein, JJ., dissent, each in a separate opinion.
Judgment, Supreme Court, Bronx County, rendered on February 16, 1984, affirmed.